DETAILED ACTION

This Office Action is in response to the request for continued examination, filed on March 1, 2022.  Primary Examiner acknowledges Claims 1, 2, 4-28, 31-37, 39, 41-44, 46, 47, and 49-58 are pending in this application, with Claims 1, 2, 4-6, 16, 17, and 52 having been currently amended, Claims 53-58 having been newly added, Claims 43, 44, and 47 having been withdrawn from consideration, and Claims 3, 29, 30, 38, 40, 45, and 48 having been cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Neil Friedrich on March 10, 2022.
The application has been amended as follows: 


IN THE CLAIMS: 
Claim 43: CANCELLED.
Claim 44: CANCELLED.
Claim 47: CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not disclose or teach the specific structure and relationship of Claim 1 having a nasal insert with a body having a proximal end and a distal end wherein both the proximal end and the distal end are configured to be positioned with the nasal cavity of the patient, such that the body includes the construction of a first region and a second region delimitated by a nasal valve, and the body further includes “at least one opening through the sidewall, which is configured to be positioned within the nasal cavity; and at least one segment protruding from the sidewall of the body defining a branched passageway connected to the at least one passageway of the body, the at least one segment comprising a proximal end connected to the sidewall of the body about the at least one opening, a distal end configured to be positioned proximate to a second region of the nasal cavity beyond the nasal valve, and a segment sidewall extending between the proximal end and the distal end of the segment”. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785